DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the patent application filed on July 14, 2020. 
Claims 1-17 are currently pending and have been examined.
This action is made Non-FINAL.
The examiner would like to note that this application is now being handled by examiner Christine Huynh.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 14, 2020 and October 6, 2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claims 1, 12, and 17 which recite “a damper control unit configured to control a property of a damper used in a suspension of a vehicle” where “damper control unit” is a generic placeholder, “configured to control a property of a damper” is the functional language, and no structural modifier is stated in the claims. 
Claims 1, 12, 13, and 17 further recite “a processing unit configured to accept feedback data pertaining to behavior of the vehicle measured in the vehicle” where “processing unit” is a generic placeholder, “configured to accept feedback data” is the functional language, and no structural modifier is stated in the claims. 
Claim 5 recites “a control variable filtering unit configured to determine whether the control variable output from the processing unit is within a permissible range” where “control variable filtering unit” is a generic placeholder, “configured to determine whether the control variable output from the processing unit is within a permissible range” is the functional language, and no structural modifier is stated in the claims. 
Claim 6 recites “a feedback data filtering unit configured to determine whether the feedback data is within a permissible range” where “feedback data filtering unit” is a generic placeholder, “configured to determine whether the feedback data is within a permissible range” is the functional language, and no structural modifier is stated in the claims. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 12, 13, and 17 recite a “damper control unit” and a “processing unit”, claim 5 recites a “control variable filtering unit”, and claim 6 recites a “feedback data filtering unit”, but the specification fails to describe the claimed invention in sufficient detail to establish that the inventor or joint inventor(s) had possession of the claimed invention as of the application's filing date.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claims 1-13 and 17 fail(s) to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the reply filed July 14, 2020. In that paper, the inventor or a joint inventor, or for pre-AIA  applications the applicant used a generic placeholder term "damper control unit”, “processing unit”, “control variable filtering unit”, and “feedback data filtering unit", and this statement indicates that the invention is different from what is defined in the claim(s) because the specification fails to describe the claimed invention in sufficient detail to establish that the inventor or joint inventor(s) had possession of the claimed invention as of the application's filing date.
Claim limitations “damper control unit”, “processing unit”, “control variable filtering unit”, and “feedback data filtering unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is insufficient disclosure of the corresponding structure as the disclosure is devoid of any structure that performs the functions of the "damper control unit”, “processing unit”, “control variable filtering unit”, and “feedback data filtering unit”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 9-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murata et al. (US 5928297 A).
Regarding claims 1-6 and 9-17: 
With respect to claims 1 and 12-17, Murata teaches: 
one or more processors; and a memory storing instructions; (“a means for storing a group of schedules each having a plurality of information units for controlling the variation of the damping coefficient of said damper” (column 2, lines 47-49), “the damper control block or blocks 12 and the GA control block or blocks 14 are in fact provided by a single micro-computer” (column 6, lines 26-28)). This shows that the damper control device can be implemented on a processor that has a memory storing instructions. 
a damper control unit configured to control a property of a damper used in a suspension of a vehicle; (“the suspension control device generally designated by reference numeral 10 comprises a damper control block 12 and a genetic algorithm (abbreviated as GA hereinbelow) control block 14… the damper 16 is equipped with an actuator 18 which changes the damping coefficient of the damper according to a control signal supplied by the suspension control device” (column 5, lines 29-46))
a processing unit configured to accept feedback data pertaining to behavior of the vehicle measured in the vehicle, apply computational processing specified by executing a machine learning algorithm to the feedback data, and output a control variable obtained from the computational processing to the damper control unit; (“the suspension control device 10 is further supplied with other signals regarding such as vehicle speed from a vehicle speed sensor 54, steering angle from a steering angle sensor 56, engine rotation speed from an engine rotation speed sensor 58, braking condition from a brake sensor 60 and axial force acting through the damper from an axial force sensor 62 made of a piezo element or the like” (column 5, lines 50-63)) which lists the different behaviors of the vehicle that are measured and contribute to the feedback data. (“In variable dampers, it is generally possible that the value of damping coefficient at each stage is variably controllable such that the n damping stages provide a variable distribution of damping coefficients according to variation of control signals” (column 6, lines 33-37)) This shows that the damping is controlled according to the feedback data that comes from the measured vehicle behaviors, and (“a means for generating a new schedule by hybridizing more than one of said schedules selected from said group according to a predetermined genetic algorithm” (column 2, lines 51-52)), shows that the schedule that controls the vehicle damping is found according to a genetic algorithm, which is a machine learning algorithm, using the feedback data of the vehicle behavior.
wherein the damper control unit controls the property of the damper on the basis of a control variable used internally within the damper control unit, and replaces the control variable used internally with a new control variable, the new control variable being the control variable output by the processing unit; (“the GA control block 14 maintains a group of schedules such as I(1)~I(m) as stored therein but periodically generates a new schedule I(m+1) as shown in FIG. 2B by hybridizing two of the schedules I(1)~I(m) selected therefrom according to a predetermined genetic algorithm including mutation, then tests all of the schedules I(1)~I(m+1) under the current operation environment of the vehicle to evaluate the performance thereof… the GA control block 14 selects the highest ranked schedule for use in the succeeding control of the suspension, while it deletes the lowest ranked schedule, thereby maintaining generally a constant number of schedules, as shown in FIG. 2C.” (column 6, lines 65 - column 7, lines 16), The damper characteristics are controlled based on the control variable, which is the skyhook damping coefficient, which is included in the schedules. Schedules control the damping coefficient of the damper as each schedule has a plurality of information units for controlling the variation of the damping coefficient of the damper. The schedules are then newly generated and replace old schedules. 

With respect to claim 2, Murata, as shown in the rejection above, discloses the limitations of claim 1.
Murata teaches a damper control device of claim 1. Murata further teaches the damper control unit controls the property of the damper at a first operating frequency, and the processing unit outputs the control variable to the damper control unit at a second operating frequency which is lower than the first operating frequency; (“So in the embodiment shown in FIG. 10, three groups of schedules are prepared for selective use according to a difference in the frequency band of the vertical acceleration of the vehicle body, such that group A is used for a relatively low frequency band, group B is used for a medium frequency band and group C is used for a relatively high frequency band.” (column 10, lines 43-49) Where these schedules have different damping coefficients and damping forces used for different operating frequencies. (“The evaluation of the schedules may be made by the magnitude and/or frequency of the heaving, pitching and rolling according to appropriate measuring means which are already well known in the art. Further, when the damping coefficient is varied for improving the rolling performance, it will be desirable that the evaluation of the schedules is made in relation to the turning performance of the vehicle.” (column 11, lines 65 – column 12, lines 4)) This shows that the schedules, which are composed of different control values for different frequencies are analyzed and can be changed.

With respect to claim 3, Murata, as shown in the rejection above, discloses the limitations of claim 1.
Murata teaches a damper control device of claim 1. Murata further teaches the control of the property of the damper on the basis of the control variable used internally is carried out by the damper control unit through predetermined rule-based computational processing which is not computational processing specified by executing a machine learning algorithm; (“if the damping coefficient C of the actual damper is controlled to be a product of the damping coefficient Cs of such a fictitious damper and a ratio of absolute vertical velocity Vb of the vehicle body to relative vertical velocity Vs of the vehicle body against the vehicle wheel, i.e. stroking velocity of the damper, as follows: C=Cs*Vb/Vs. Therefore, if the damping coefficient of the actual damper is variably controllable according to the ratio Vb/Vs (provided that Cs remains constant), the damping performance of the suspension will be much improved such that the vehicle body is damped against its vertical oscillation directly from a stationary overhead support via a damper as not affected by vertical movement of the vehicle wheel.” (column 1, lines 47-63)) This shows that the control of the property of the damper is variably controlled according to the ratio, which is predetermined. 

With respect to claim 4, Murata, as shown in the rejection above, discloses the limitations of claim 1.
Murata teaches a damper control device of claim 1. Murata further teaches the damper control unit controls the property of the damper in accordance with a determination that a control amount of the property of the damper is within a permissible range, the control amount having been obtained on the basis of the new control variable obtained from the replacement; (“a means for evaluating each of said schedules under current operation environment of the vehicle to determine the ranking thereof in said group in improving a predetermined performance of the suspension; a means for adopting a highest ranked schedule for controlling the damping coefficient of said damper;” (column 2, lines 57-62), “In this case, said new schedule generating means may comprise a means for restricting the value of the damping coefficient of said sky hook damper of a newly generated schedule between an upper limit and a lower limit.” (column 3, lines 6-8)) This shows that the schedule being generated has limits for the value of the damping coefficient, the control variable, to be within a permissible range. The schedules and therefore the control signals for the damping are reevaluated and replaced, so a new control variable output for the damping coefficient is used as a replacement value.

 With respect to claim 5, Murata, as shown in the rejection above, discloses the limitations of claim 1.
Murata teaches a damper control device of claim 1. Murata teaches a control variable filtering unit configured to determine whether the control variable output from the processing unit is within a permissible range, and input the control variable output from the processing unit into the damper control unit only in a case where the control variable has been determined to be within the permissible range; (“In this case, said new schedule generating means may comprise a means for restricting the value of the damping coefficient of said sky hook damper of a newly generated schedule between an upper limit and a lower limit.” (column 3, lines 6-8)) This shows that the control output that is used to replace the previous control variable is determined to be within a permissible range of an upper and lower limit. 

With respect to claim 6, Murata, as shown in the rejection above, discloses the limitations of claim 1.
Murata teaches a damper control device of claim 1. Murata further teaches a feedback data filtering unit configured to determine whether the feedback data is within a permissible range, and input the feedback data into the processing unit only in a case where the feedback data has been determined to be within the permissible range; “the suspension control device 10 is further supplied with other signals regarding such as vehicle speed from a vehicle speed sensor 54, steering angle from a steering angle sensor 56, engine rotation speed from an engine rotation speed sensor 58, braking condition from a brake sensor 60 and axial force acting through the damper from an axial force sensor 62 made of a piezo element or the like, according to the necessity of each embodiment. In this connection, it will be noted that some of these signals are processed by appropriate band pass filters before they are processed in the GA control block 14 or the damper control block 12, for the purpose of eliminating noise or modifying the control performance to a desired mode. Such an art of filtering oscillatory signals for a desired band of signals is well known in the art.” (column 5, lines 50 – column 6, lines 4)

With respect to claim 9, Murata, as shown in the rejection above, discloses the limitations of claim 1.
Murata teaches a damper control device of claim 1. Murata further teaches the feedback data includes data pertaining to measurement data pertaining to behavior of a body of the vehicle, measurement data pertaining to stroke behavior of the damper, and measurement data pertaining to a steering angle of the vehicle; (“the suspension control device 10 is further supplied with other signals regarding such as vehicle speed from a vehicle speed sensor 54, steering angle from a steering angle sensor 56, engine rotation speed from an engine rotation speed sensor 58, braking condition from a brake sensor 60 and axial force acting through the damper from an axial force sensor 62” (column 5, lines 55-64)) Where the listed vehicle behaviors, including the steering angle of the body of the vehicle contribute to feedback data. (“when the suspension control device according to the present invention is controlled according to the sky hook theory, said information units may comprise values of factors each dependent on ratio of vertical velocity of the vehicle body to vertical stroking velocity of said damper to be multiplied by the damping coefficient of the sky hook damper defined by the sky hook theory for determining the damping coefficient of said damper.” (column 3, lines 10-16) This shows that the stroke behavior of the damper is also measured and contributes to the feedback data. 

With respect to claim 10, Murata, as shown in the rejection above, discloses the limitations of claim 1.
Murata teaches a damper control device of claim 1. Murata further teaches the property of the damper is a damping force of the damper; (“The damping force of the vehicle suspension damper acts against the dynamic force of the vehicle body which varies according to the total mass of the vehicle body including its load. Therefore, it is desirable that the damping performance of the vehicle suspension damper is automatically adjusted time to time according to the operating conditions of the vehicle, or operation environment” (column 2, lines 11-18).

With respect to claim 11, Murata, as shown in the rejection above, discloses the limitations of claim 10.
Murata teaches a damper control device of claim 10. Murata further teaches the control variable output from the processing unit is a control variable for determining the damping force of the damper on the basis of the Skyhook theory; (“In the suspension according to the present invention, said damper may be controlled according to the sky hook theory, and said information units may comprise value of the damping coefficient of the sky hook damper defined by the sky hook theory.” (column 3, lines 1-5))

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murata et al. (US 5928297 A) in view of Kim et al. “Vibration Control of a Vehicle Active Suspension System Using a DDPG Algorithm”.
Regarding claims 7-8: 
With respect to claim 7, Murata, as shown in the rejection above, discloses the limitations of claim 1.
Murata teaches a damper control device of claim 1. Murata does not teach, but Kim teaches the processing unit further accepts a reward or a penalty calculated on the basis of feedback data pertaining to behavior of the vehicle, and applies the computational processing to the feedback data using the reward or the penalty; (“Reinforcement learning is a machine learning method. It is a method in which the environment and agents interact with each other and learn the reward value for the current state, future behavior, and the reward of the behavior. There are some basic components of reinforcement learning as shown in Fig. 1: action, state, reward, policy, value, and Q-value.” (Section 2.1, para. 1), “The actor receives the current state of the environment and produces an action. The critic receives the state and reward and produces a TD error, which is the difference between the target value and the current value. With the TD error, the actor network updates in the direction suggested by the critic network.” (Section 2.2, para. 1)).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Murata’s damper control device with Kim’s actor and critic method because (“It is a method in which the environment and agents interact with each other and learn the reward value for the current state, future behavior, and the reward of the behavior” See Kim (Section 2.1, para. 1) and “because it acquires control forces automatically.” See Kim (Section 1, para. 1)). 

With respect to claim 8, Murata in combination with Kim, as shown in the rejection above, discloses the limitations of claim 7.
The combination of Murata and Kim teaches a damper control device of claim 7. Murata does not teach, but Kim teaches the machine learning algorithm includes a deep reinforcement learning algorithm; (“The Actor-Critic learning algorithm is a reinforcement learning algorithm. The concept of the Actor-Critic learning algorithm is that it should learn both the policy network and the value network. The policy network is called the actor and the value network is called the critic.” (Section 2.2, para. 1)) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Murata’s damper control device with Kim’s actor and critic method because (“It is a method in which the environment and agents interact with each other and learn the reward value for the current state, future behavior, and the reward of the behavior” See Kim (Section 2.1, para. 1) and “because it acquires control forces automatically.” See Kim (Section 1, para. 1)). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure. 
Ohsaku (US 6366841 B1) is pertinent because (“calculates, for each of the wheels, a first target damping force that inhibits vibrations of the vehicle body in a heave direction based on a single wheel model of the vehicle; calculates, for each of the wheels, a second target damping force that inhibits vibrations of the vehicle body in a pitch direction based on a model of front and rear wheels of the vehicle; determines an ultimate target damping force for each of the wheels based on the calculated first and second target damping forces; outputs a control signal corresponding to the determined ultimate target damping force to each of the dampers;” (12)) which pertains to damping force control that is based on the vehicle behavior. 
Kanda (US 20150066295 A1) is pertinent because (“According to this configuration, by calculating the basic input amount of the vehicle based on the detected amount of wheel speed fluctuation, an appropriate first target current corresponding to the quantity of state of the vehicle can be calculated from this value, and the damping force of the variable-damping-force dampers can be appropriately controlled.” [0010]) which pertains to damping force control that is based on the vehicle behavior. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine N Huynh whose telephone number is (571)272-9980. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE NGUYEN HUYNH/Examiner, Art Unit 3662                                                                                                                                                                                                        
/SHARDUL D PATEL/Primary Examiner, Art Unit 3662